internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------------------ ------------------------------- -------------------------------------- ------------- -------- re -------------------------------------------- ---------- ------------------------------------------- --------------------- - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-101275-04 date april decedent spouse trust ------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------------------------- legend ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------- date dear ----------------- -------------------- date date accountant -------------------------- ---------------------- --------------- this is in response to your letter dated date submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make a qualified terminal interest property election qtip_election under sec_2056 of the internal_revenue_code the facts and representations submitted are summarized as follows on date decedent and spouse created trust a revocable_trust on date decedent died testate survived by spouse the trustee of trust is spouse plr-101275-04 paragraph sec_5 and of trust provides that upon the death of the first spouse the trustee shall divide one-half of the trust estate assets without being required to make physical segregation of the trust estate except to the extent necessary to make distribution into shares one share to be known as trust a shall consist of that amount referred to as the marital_deduction amount of the trust estate that will equal the maximum marital_deduction allowable for federal estate_tax purposes on the death of the spouse reduced by i the federal estate_tax values as finally determined of all other_property interests includable in the deceased spouse’s gross_estate for federal estate_tax purposes that pass or have passed to the survivor under other provisions of trust or otherwise and that qualify for the federal estate_tax_marital_deduction and ii an amount necessary to increase the deceased spouse’s taxable_estate to the largest amount that will not result in a federal estate_tax being imposed by reason of the spouse’s death after allowing for the unified_credit and to the extent it does not increase the amount of death taxes payable to any state the credit_for_state_death_taxes but no other credits allowable to the deceased spouse’s estate the trustee shall satisfy the marital_deduction amount in cash or in_kind or partly in each with assets selected by the trustee from the trust estate that qualify for the marital_deduction for federal estate_tax purposes the assets so allocated in_kind shall be deemed to satisfy the martial deduction amount on the basis of their value at the date or dates of distribution to trust a paragraph provides that one share to be known as trust b shall consist of the balance of the trust estate paragraph provides that the terms gross_estate taxable_estate marital_deduction and interests in property that pass or have passed as used shall have the same meanings as they have under the estate_tax provisions of the internal_revenue_code and the federal estate_tax regulations it is the trustors’ intent that trust a qualify for the marital_deduction for federal estate_tax purposes under the internal_revenue_code that the provisions of trust relating to trust a including any power duty or discretionary authority comply with the marital_deduction provisions of the internal_revenue_code and that they be construed to conform to that intent except as indicated below regarding the election under sec_2056 to the extent that any such provision cannot be construed to conform to that intent it shall be deemed void in no event shall the executor or the trustee take any_action or have any power that will impair the marital_deduction and all provisions regarding trust a shall be interpreted to conform to the primary objective except that the trustee shall have the discretionary authority contained in trust not to make the election under sec_2056 plr-101275-04 paragraph provides that the trustee shall pay to the surviving_spouse during the spouse’s lifetime the entire net_income in convenient installments not less often than annually paragraph provides that the trustee shall pay to or apply for the benefit of the surviving_spouse so much of the principal of trust as the trustee in the trustee’s absolute discretion deems necessary to maintain the surviving_spouse in the spouse’s accustomed manner of living so long as the spouse lives after taking into consideration to the extent the trustee considers advisable any other income or resources of the surviving_spouse known to the trustees paragraph provides that in addition the surviving_spouse shall have the right to withdraw from the principal of trust a each calendar_year an amount which shall not exceed the great of five thousand dollars or five percent of the value of trust’s principal on the last day of such calendar_year such right shall be noncumulative and shall be exercised if at all by an instrument in writing executed by the surviving_spouse and delivered to the trustee within the last ten calendar days of the calendar_year within which the withdrawal is requested paragraph provides that on the death of the surviving_spouse the remainder shall pass into trust b provided under the terms of trust and administered and distributed as provided for trust b paragraph provides that the trustee is in the trustee’s sole discretion authorized to make or not make the election provided by sec_2056 to treat all or a specific_portion of trust a as qualified_terminable_interest_property for the purpose of qualifying all or a specific_portion of trust for the federal estate_tax_marital_deduction recognizing that if the trustee does not make such an election trust a will not qualify for such marital_deduction in exercising such discretion the trustee may but need not take into account all relevant factors including but not limited to the potential benefits and detriments of reducing the federal estate_tax estate and increasing such tax on the estate of the surviving_spouse including the potential benefits of eliminating from the surviving spouse’s gross_estate such appreciation in value of the marital_deduction share as may occur after death and prior to the death of the surviving_spouse this discretion of the trustee shall be absolute notwithstanding any beneficial or adverse effect the making or not making of this election may have on the deceased spouse’s estate the surviving spouse’s estate or the beneficiaries of these estates the trustee shall not incur personal liability for exercising or not exercising this election and the deceased spouse’s estate and trust shall hold the trustee harmless against all claims with regard to having made or not having made the election plr-101275-04 spouse engaged accountant to prepare form_706 federal estate and generation-skipping_transfer_tax return for decedent’s estate when the form_706 was filed on date no marital_deduction was claimed for bequests to decedent’s spouse no qtip_election was made on the return with respect to any property included on the return it is represented that accountant inadvertently failed to make or advise spouse to make the qtip_election you request an extension of time under sec_301_9100-3 to make a qtip_election under sec_2056 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by plr-101275-04 sec_2001 such an election once made shall be irrevocable under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic_extension of time for making certain elections sec_301_9100-3 provides in pertinent part that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part except as provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides in pertinent part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted for making the qtip_election under sec_2056 the election should be made on a supplemental form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-101275-04 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
